Citation Nr: 1716668	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  13-09 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Smith-Jennings, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1969 to June 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board notes that a claim for TDIU is generally treated as one for increased compensation, and as such, reopening requirements of new and material evidence are not necessary.  See Hurd v. West, 13 Vet. App. 449   (2000) (claims for TDIU are treated as claims for increased compensation when determining effective dates).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the delay, further development is necessary prior to the adjudication of the issue on appeal.

In his February 2010 TDIU application, the Veteran asserted that he is unable to secure or follow a substantially gainful occupation due to the combination of his low back disability and posttraumatic stress disorder (PTSD).  At the outset, the Board notes that the Veteran is service connected for PTSD, but he is not service connected for his low back disability. 

With regard to the Veteran's service-connected disabilities, the Board acknowledges that the evidence of record includes a November 2013 VA examiner opinion which states that nothing in the claims file substantiates the Veteran's claim that he is not capable of securing and maintaining gainful employment.  The examiner reasoned that he has evaluated hundreds of combat Veterans with much more severe PTSD than the Veteran, who work full-time and support their families.  The evidence of record also includes an August 2016 VA examiner opinion which states that the Veteran's prostate cancer does not impact his ability to work.  

However, the Veteran is service-connected for multiple disabilities including prostate cancer, PTSD, bilateral tinnitus, hemorrhoids, and tinea pedis with onychomycosis.  The aforementioned examiners did not consider the impact of all of the Veteran's service-connected disabilities in rendering their opinions. Therefore, an opinion is needed as to the aggregate impact of all of the Veteran's service connected disabilities on his ability to secure or follow a substantially gainful occupation.

Additionally, the Board acknowledges that the evidence of record includes a January 2017 VA examiner opinion that the Veteran's "ability to understand and follow instructions is considered not impaired.  The Veteran's ability to retain instructions as well as sustain concentration to perform simple tasks is considered not impaired.   The Veteran's ability to sustain concentration to task persistence and pace is considered mildly impaired.   The Veteran's ability to respond appropriately to coworkers, supervisors, or the general public is considered moderately impaired.   The Veteran's ability to respond appropriately to changes in the work setting is considered moderately impaired.  Self-talk can increase his anger which makes it difficult to react to others appropriately as well as maintain relationships.  He externalizes everything and when he gets angry he takes it personally which then takes him back to his deployments and thoughts of how he was wronged.  This is a long standing pattern that is likely immutable, as a result this will never change."  However, it is unclear as to whether the examiner is of the opinion that the aforementioned characteristics render the Veteran unable to obtain and maintain gainful employment.  Therefore, clarification is needed in the form of an additional opinion.

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran provide or authorize VA to obtain records of his relevant treatment that have not yet been associated with the claims file, and associate with the claims file any outstanding VA treatment records.

2. After completing the development requested above, schedule the Veteran for an examination by an appropriate clinician, if necessary.  The claims file should be made available to the examiner and review of the file should be noted in the requested report.  All necessary tests should be conducted.  

Following review of the claims file and examination of the Veteran, if necessary, the examiner is asked to evaluate the extent to which the Veteran's service-connected disabilities (prostate cancer, PTSD, bilateral tinnitus, hemorrhoids, and tinea pedis with onychomycosis), separately, and in combination, have impaired his ability to meet the demands of a job, either sedentary or physical, at any time during the course of the appeal.  The physician's opinion should include an evaluation of the limitations and restrictions imposed by his service-connected impairments on such routine work activities as interacting with coworkers, sitting, standing, walking, lifting, carrying, pushing, and pulling. 

All findings and conclusions should be supported with a complete rationale and set forth in a legible report, which should reflect the examiner's consideration and analysis of both the medical and lay evidence of record.  If it is not possible to provide an opinion without resort to speculation, the reason that is so should explained, indicating whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide an opinion is based on the limits of medical knowledge. 

3.  Readjudicate the claim on appeal.  If the benefits requested on appeal are not granted in full, the Veteran and his representative should be furnished a supplemental statement of the case and provided an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).



_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



